Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damper of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to for lack of claimed novel design details, including but not limited to the claimed terminal unit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azumi (US10024570B2).
Regarding claim 1, Azumi teaches
A heating, ventilation, and/or air conditioning (HVAC) unit (The present invention relates to an indoor unit of an air conditioning device) [col. 1 lines 6-7], comprising: 
an airflow channel (front region 31) defined by a housing of the HVAC unit (casing 11) 
an electrical enclosure (control box 40) defined by the housing (control box 40 adjacent to bottom wall 46 shown in fig. 6)
a separating wall of the housing extending between and at least partially defining the airflow channel and the electrical enclosure (as shown in fig. 3, partition plate 29 separates front region 31 and rear region 32 where front region 31 comprises the claimed airflow channel and rear region 32 comprises control box 40)

Regarding claim 2, Azumi teaches the HVAC unit of claim 1, comprising 
panels of the housing defining the airflow channel and extending beyond the separating wall such that the panels and the separating wall define a cavity of the electrical enclosure configured to receive electrical equipment (as shown in fig. 3, side plates 20 and 21 extend beyond partition plate 29 to form rear region 32 which contains control box 40)

Regarding claim 3, Azumi teaches the HVAC unit of claim 2, comprising 
an electrical enclosure lid extending between the panels and across the cavity from the separating wall (as shown in fig. 4, left side plate 20 forms a side wall of the control box 40 containing opening 33 with lid body 34)

Regarding claim 4, Azumi teaches the HVAC unit of claim 2, comprising: 
a first frame of the electrical enclosure disposed between the panels, defining a first cavity portion of the cavity, and configured to receive high-voltage electrical equipment (terminal block 55 is to connect strong electricity wiring) [col. 6 lines 15-16, fig. 9A]
a second frame of the electrical enclosure disposed between the panels, defining a second cavity portion of the cavity, and configured to receive low-voltage electrical equipment (terminal block 56 is to connect weak electricity wiring) [col. 6 line 18, fig. 9A]

Regarding claim 6, Azumi teaches the HVAC unit of claim 1, comprising 
a mid-section wall that bifurcates the electrical enclosure into a first cavity portion configured to receive high-voltage electrical equipment and a second cavity portion configured to receive low-voltage electrical equipment (as shown in fig. 9A, control box 40 contains two separate two terminal blocks 55 and 56 which each show an outside wall separating the blocks from one another; The strong electricity wiring is led in from the first leading port 61 closest to the terminal block 55 for the strong electricity wiring. On the other hand, the weak electricity wiring is led in from the first leading port 62 closest to the terminal block 56 for the weak electricity wiring, so therefore, there is no overlap between the two blocks) [col. 6 lines 34-37]

Regarding claim 7, Azumi teaches the HVAC unit of claim 1, comprising 
a fan disposed in the airflow channel (fan 12)

Regarding claim 8, Azumi teaches the HVAC unit of claim 1, wherein the HVAC unit comprises 
a terminal unit having the housing and the airflow channel and the electrical enclosure defined by the housing (indoor unit 10)

Regarding claim 9, Azumi teaches 
a terminal unit of a heating, ventilation, and/or air conditioning (HVAC) system (indoor unit 10), comprising: 
a housing (casing 11) having a separating wall (partition plate 29) and a panel, wherein the separating wall and the panel form a T-shape (partition plate 29 shown to be perpendicular to side plates 20 and 21 in fig. 3)
airflow equipment disposed within the housing and on a first side of the separating wall (blowoff port 12b, heat exchanger 13, drain pan 14 all disposed in the front region 31 side of partition plate 29 as shown on fig. 1)
electrical equipment disposed within the housing and on a second side of the separating wall opposing the first side of the separating wall (control box 40 disposed in the rear region 32 side of partition plate 29 as shown on fig. 1)

Regarding claim 15, Azumi teaches the terminal unit of claim 9, wherein 
the airflow equipment comprises a fan (fan 12)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azumi (US10024570B2) in view of Moteki (WO2013046899A1).


    PNG
    media_image1.png
    787
    921
    media_image1.png
    Greyscale

Regarding claim 5, Azumi does not teach the HVAC unit of claim 2, 
wherein the housing comprises an additional panel extending between the panels and across the airflow channel from the separating wall
Moteki teaches
wherein the housing comprises an additional panel extending between the panels and across the airflow channel from the separating wall (second partition plate 90 between side plates 14A and 14B and perpendicular to partition plate 55, as shown in fig. 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second partition plate 90 to Azumi, in a location perpendicular to partition plate 29 and between control box 40 and motor 12a as shown, in order to separate the electrical components from the rest of the airflow structure.

Regarding claim 10, Azumi does not teach the terminal unit of claim 9, comprising 
an additional panel forming an additional T-shape with the separating wall 
wherein the panel is disposed on a first end of the separating wall and the additional panel is disposed on a second end of the separating wall opposing the first end, and wherein an electrical enclosure having a cavity is formed between the panel and the additional panel along the second side of the separating wall
However, Moteki teaches
an additional panel forming an additional T-shape with the separating wall (second partition plate 90 perpendicular to partition plate 55, as shown in fig. 11)
wherein the panel is disposed on a first end of the separating wall and the additional panel is disposed on a second end of the separating wall opposing the first end, and wherein an electrical enclosure having a cavity is formed between the panel and the additional panel along the second side of the separating wall (second partition plate 90 between side plates 14A and 14B separates the electrical unit 80, which is displaced between the side plate 14A and the second partition plate 90, with both second partition plate 90 and side plate 14A perpendicularly adjacent to partition plate 55, as shown in fig. 11)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second partition plate 90 to Azumi, in a location perpendicular to partition plate 29 and between control box 40 and motor12a as shown, in order to separate the electrical components from the rest of the airflow structure.


Regarding claim 11, Azumi, as modified by Moteki, teaches the terminal unit of claim 10, comprising
a first frame of the electrical enclosure disposed between the panel and the additional panel, defining a first cavity portion of the cavity, and configured to receive high-voltage electrical equipment (terminal block 55 is to connect strong electricity wiring) [col. 6 lines 15-16, fig. 9A]
a second frame of the electrical enclosure disposed between the panel and the additional panel, defining a second cavity portion of the cavity, and configured to receive low-voltage electrical equipment (terminal block 56 is to connect weak electricity wiring) [col. 6 line 18, fig. 9A]

Regarding claim 12, Azumi, as modified by Moteki, teaches the terminal unit of claim 10, comprising 
an electrical enclosure lid extending between the panel and the additional panel to define the cavity of the electrical enclosure between the panel and the additional panel and between the separating wall and the electrical enclosure lid (as shown in fig. 4, left side plate 20 forms a side wall of the control box 40 containing opening 33 with lid body 34)

Regarding claim 13, Azumi, as modified by Moteki, teaches the terminal unit of claim 12, 
wherein the electrical enclosure lid extends parallel to the separating wall (as shown by the orientation of control box 40 and partition plate 29 in fig. 1 and the orientation of lid body 34 in fig. 4, the partition plate 29 and lid body 34 are parallel to one another)

Regarding claim 16, Azumi teaches 
a terminal unit of a heating, ventilation, and/or air conditioning (HVAC) system (indoor unit 10), comprising: 
a panel (side plates 20 and 21 in fig. 3) of a housing of the terminal unit (casing 11)
an additional panel of the housing of the terminal unit
a separating wall of the housing of the terminal unit (partition plate 29)
Azumi does not teach
an additional panel of the housing of the terminal unit
wherein the separating wall extends from the panel to the additional panel, wherein the panel, the additional panel, and a first side of the separating wall form an airflow channel of the terminal unit, and wherein the panel, the additional panel, and a second side of the separating wall opposing the first side form an electrical enclosure of the terminal unit
Moteki teaches
an additional panel of the housing of the terminal unit (second partition plate 90)
wherein the separating wall extends from the panel to the additional panel, wherein the panel, the additional panel, and a first side of the separating wall form an airflow channel of the terminal unit, and wherein the panel, the additional panel, and a second side of the separating wall opposing the first side form an electrical enclosure of the terminal unit (second partition plate 90 between side plates 14A and 14B separates the electrical unit 80, which is displaced between the side plate 14A and the second partition plate 90, with both second partition plate 90 and side plate 14A perpendicularly adjacent to partition plate 55, as shown in fig. 11; one side of partition plate 55 between side plates 14A and 14B forms an electrical enclosure, the other side forms an airflow channel, as shown in fig. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second partition plate 90 to Azumi, in a location perpendicular to partition plate 29 and between control box 40 and motor12a as shown, in order to separate the electrical components from the rest of the airflow structure.

Regarding claim 17, Azumi, as modified by Moteki, teaches the terminal unit of claim 16, comprising 
an electrical enclosure lid disposed between the panel and the additional panel and parallel to the separating wall, wherein the electrical enclosure lid, the panel, the additional panel, and the separating wall form a cavity of the electrical enclosure (as shown in fig. 4, left side plate 20 forms a side wall of the control box 40 containing opening 33 with lid body 34; as shown by the orientation of control box 40 and partition plate 29 in fig. 1 and the orientation of lid body 34 in fig. 4, the partition plate 29 and lid body 34 are parallel to one another)

Regarding claim 18, Azumi, as modified by Moteki, teaches the terminal unit of claim 17, comprising: 
a first frame of the electrical enclosure disposed between the panel and the additional panel, defining a first cavity portion of the cavity, and configured to receive high-voltage electrical equipment (terminal block 55 is to connect strong electricity wiring) [col. 6 lines 15-16, fig. 9A]
a second frame of the electrical enclosure disposed between the panel and the additional panel, defining a second cavity portion of the cavity, and configured to receive low-voltage electrical equipment (terminal block 56 is to connect weak electricity wiring) [col. 6 line 18, fig. 9A]

Regarding claim 19, Azumi, as modified by Moteki, teaches the terminal unit of claim 16, comprising 
a mid-section wall that bifurcates the electrical enclosure into a first cavity portion configured to receive high-voltage electrical equipment and a second cavity portion configured to receive low-voltage electrical equipment (as shown in fig. 9A, control box 40 contains two separate two terminal blocks 55 and 56 which each show an outside wall separating the blocks from one another; The strong electricity wiring is led in from the first leading port 61 closest to the terminal block 55 for the strong electricity wiring. On the other hand, the weak electricity wiring is led in from the first leading port 62 closest to the terminal block 56 for the weak electricity wiring, so therefore, there is no overlap between the two blocks) [col. 6 lines 34-37]

Regarding claim 20, Azumi, as modified by Moteki, teaches the terminal unit of claim 16, comprising 
a fan disposed in the airflow channel (fan 12)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azumi (US10024570B2) in view of Kim (KR20160004479U).
Regarding claim 14, Azumi does not teach the terminal unit of claim 9, 
wherein the airflow equipment comprises a damper
However, Kim teaches
wherein the airflow equipment comprises a damper (anti-wind damper 75) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the dame taught in Kim to the airflow equipment of Azumi in order to prevent the backward flow of air through the HVAC system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762